Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 2-3  
	Claim 2 merely recites that the connection ring comprises a bracket, and it is unclear how this can be interpreted to further limit the parent claim, as any ring structure can be considered a bracket. Although the specification uses this terminology, the bracket (33) appears to be a separate part which attaches the ring to the device rather than a part of the ring itself. It is unclear whether the claim should be taken to require the connection ring to comprise a ring portion and a bracket portion, to merely require a ring that is a bracket (which appears to encompass any ring structure and not further limit the parent claim), or to have some other scope. It is noted that claim 6 recites that the connection ring “is” a D-ring, which seems to indicate that the connection ring is meant to only constitute the ring itself rather than the overall bracket and ring structure being the “connection ring” (although different claims can have different scope and may use terms differently, this is merely noted as adding to the confusion as to what interpretation should be used, as if the claims consistently used “connection ring” to refer to the overall structure, it might be argued that a person of ordinary skill in the art would understand this to be the appropriate interpretation based on the specification and claimed).
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 4   
	It is unclear whether the phrase “a first lanyard connected to the pair of apertures” requires the lanyard to connect to each of the pair of apertures, or if it is sufficient for it to connect to one of the pair and therefore be connected to the set comprising “the pair of apertures”.
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 5  
	Claim 5 recites a “second lanyard”, but it depends from claim 1 and so no other or first lanyard is recited. It is unclear whether the phrase should be taken to require a first lanyard, or to be merely a designation for the lanyard. For the purposes of examination on the merits, Examiner takes the broadest reasonable interpretation of the claim language to be that it requires only a single lanyard which is simply referred to as a “second lanyard”.
With Respect to Claim 9  
	It is unclear what the scope of the phrase “button cover” is, noting that at its broadest interpretation it merely constitutes a structure capable of covering a button, which appears to be inherent in the structure being a sidewall (i.e. functionally any portion of the sidewall will cover an appropriately placed button).
The remainder of this office action is based on the invention as best understood by Examiner.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The broadest reasonable interpretation of these claims does not further limit the parent claim, as claim 2 merely recites that the ring comprises a bracket and any ring can inherently be considered a bracket, and claim 9 merely recites that the sidewall comprises a button cover and any sidewall will serve to cover any appropriately located buttons and so inherently comprises one or more button covers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,806,754 to Hodge (Hodge) in view of U.S. Patent #10,555,597 to Mody (Mody) or U.S. Patent Publication #2020/0028535 to McGrath (McGrath).
With Respect to Claim 1  
	Hodge discloses a mobile device protection case, comprising: a planar base (rear wall of case, see e.g. FIG. 2 or 7):a perimeter sidewall extending orthogonally around a perimeter of the planar base (sidewalls of case, see e.g. FIGS. 6-7); the perimeter sidewall defining an interior volume (cavity 50); the interior volume dimensioned to receive a mobile device (capable of this use, see also 60 in FIG. 5 demonstrating this use): a pair of apertures (20 or 90) disposed on a corner portion of the perimeter sidewall; but does not disclose a connection ring disposed on the rear surface of the planar base.
	However, Mody or McGrath discloses forming a phone case with a connection ring (20 or 20 and related structure; 16 of McGrath) disposed on the rear surface of the planar base.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Mody or McGrath, to add a connection ring as taught by either reference to the rear wall of the case of Hodge, in order to allow for a user’s finger to grip the case and/or to allow for an additional and adjustable attachment location for attaching a carrying strap as taught respectively by either reference, and/or for any other obvious benefits of such structure (e.g. similar rings are known in the art to use as hangers, to attach straps or other accessories, and the rings of Mody or McGrath are capable of such utility).
With Respect to Claim 2  
The mobile device protection case of claim 1, wherein the connection ring comprises a bracket (either the ring portion is considered a bracket or alternately rotatable bracket portion of 20 per Mody or 14 of McGrath respectively are brackets).
With Respect to Claim 3  
The mobile device protection case of claim 2, wherein the bracket is rotatable (the rings rotate upwardly as well as around an axis perpendicular to the rear wall of the case, alternately the attachment brackets are disclosed as rotatable).
With Respect to Claim 4  
The mobile device protection case of claim 1, further comprising a first lanyard (40 or 70 per Hodge) connected to the pair of apertures (i.e. it attaches to one of the apertures and is therefore connected to the pair of apertures).
	Alternately, Hodge discloses attachment about the neck, and Examiner takes official notice that it is known in the art to attach lanyards to two spaced apertures on similar device cases for hanging about a user’s neck, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Hodge and the knowledge of one of ordinary skill in the art, to attach a lanyard to each of a pair of apertures in order to have the case and device inside of it hang with its sides parallel or perpendicular to the ground (i.e. in portrait or landscape mode) when worn, and/or as a mere substitution of one art known lanyard structure and attachment for another.
With Respect to Claim 5  
The mobile device protection case of claim 1, further comprising a second lanyard connected to the connection ring (McGrath explicitly discloses a lanyard connected to the connection ring; as to the combination with Mody, it would have been obvious to use the ring as an additional connection location for the lanyard of Hodge in order to attach the strap to that location, noting that the general idea of attachment of lanyards/straps to rear rings is well known in the art and would have been obvious to one of ordinary skill in the art as evidenced by McGrath and other cited prior art references).
With Respect to Claim 6  
The mobile device protection case of claim 1, but does not disclose wherein the connection ring is a D-ring. 
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the ring as a D-ring, as a mere substitution of one art known ring structure for another and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 7  
The mobile device protection case of claim 1, wherein the perimeter sidewall further comprises a support rim opposite the planar base (see e.g. FIGS. 2 and 7 showing such a support rim).
With Respect to Claim 8  
The mobile device protection case of claim 1, further comprising a plurality of connection openings (the other corner apertures are considered a plurality of connection openings as claimed).
With Respect to Claim 9  
The mobile device protection case of claim 1, wherein the perimeter sidewall further comprises at least one button cover (any portion of the sidewall can be considered a button cover to the extent that it will cover an appropriately located button).
With Respect to Claim 10  
The mobile device protection case of claim 1, wherein the planar base and the perimeter sidewall are made of a plastic material (resilient plastic or hardened plastic are disclosed, among other possible materials).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,806,754 to Hodge (Hodge) in view of U.S. Patent #10,555,597 to Mody (Mody) or U.S. Patent Publication #2020/0028535 to McGrath (McGrath) as applied to claim 1 above, and further in view of U.S. Patent #6,550,108 to Pratl (Pratl).
With Respect to Claim 6   
As an alternative to the rejection of claim 6 above using Hodge in view of Mody or McGrath alone, in the interests of advancing prosecution, Pratl discloses forming a similar rear mounted ring to that of Mody or McGrath that is a D-ring, which provides further evidence of the obviousness of/motivation for modifying the ring of the combination to be a D-ring.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,806,754 to Hodge (Hodge) in view of U.S. Patent #10,555,597 to Mody (Mody) or U.S. Patent Publication #2020/0028535 to McGrath (McGrath) as applied to claim 1 above, and further in view of U.S. Patent #9,254,023 to Su (Su).
With Respect to Claim 8  
As an alternative to the rejection of claim 6 above using Hodge in view of Mody or McGrath alone, in the interests of advancing prosecution, Su discloses forming an electronic device case with side openings (plurality of through holes 133) in order to provide access to keys and interfaces of a held device.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Su, to add connection openings (through holes 133) to the sidewall of the combination for providing access to keys and interfaces such as to allow accessing plugs on the device for connecting peripherals/accessories to the device.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,806,754 to Hodge (Hodge) in view of U.S. Patent #10,555,597 to Mody (Mody) or U.S. Patent Publication #2020/0028535 to McGrath (McGrath) as applied to claim 1 above, and further in view of U.S. Patent #99,161,597 to Kay (Kay).
With Respect to Claim 9  
As an alternative to the rejection of claim 6 above using Hodge in view of Mody or McGrath alone, in the interests of advancing prosecution, Kay discloses forming a similar electronic device case with a sidewall including button covers (noting side surface covering 150 below the aperture at the buttons 110, 115) in order to protect the buttons while also permitting interaction with the buttons by applying force to the outer surface of the surface covering proximate the volume buttons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734